 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentralManufacturingCompany,Inc.andInternationalUnion of District 50, United MineWorkersofAmerica.Cases25-CA-2877,25-CA-3107, and 25-RC-3555September 4, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn April 24, 1969, Trial Examiner Horace A.Ruckel issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices in violationof Section 8(a)(3) of the National Labor RelationsAct, as amended, but finding it unnecessary torecommend a remedial order with respect thereto, asset forth in the attached Trial Examiner's Decision.He also found that the Respondent had not engagedin certain other unfair labor practices in violation ofSection8(a)(1)and(5)oftheAct,andrecommended that such allegations of the complaintbe dismissed, and that an objection to the secondelection be overruled, as further set forth in theattached Decision. Thereafter, the General Counsel,and the Charging Party filed exceptions andsupporting briefs The General Counsel also filed abrief in support of part of the Trial Examiner'sDecisionPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in these cases, and herebyadoptsthefindings,'conclusions,andrecommendationsoftheTrialExaminer,asmodified herein.1.In the complaint, the General Counsel allegedthat the Respondent's postsettlement conduct withrespect to its pension plan violated Sections 8(a)(1)and (5) of the Act. However, at the hearing theGeneral Counsel explicitly waived any contentionthatthisconductconstitutedanindependentviolation of Section 8(a)(1) and thereby precludedthe Respondent from litigating any available defenseto such allegation. In view of the above, and as weagree with the Trial Examiner in the circumstancesof this case that the Respondent was under noobligation to bargain with the Union at the time italtereditspensionplan,we find that theRespondent's postsettlement conduct did not violate'[Certain inadvertent errors in the Trial Examiner'sDecision have beennoted and corrected ItheAct.Accordingly, as the settlement agreementhas not been breached, we shall order that it bereinstated,and in so doing do not reach, andconsequentlydo not pass upon the remainingallegations of the complaint.2. In Case 25-RC-3555, the Trial Examiner ruledupon an objection to the second election when infact this objection was not before him as the Boardhad already sustained that objection on July 9, 1968,and had directed that a third election be held. Thesole objection that the Trial Examiner could haveconsidered was to conduct affecting the first electionand then only in the event that the aforementionedsettlementagreement,whichincorporatedastipulation to set aside the first election, was foundto have been breached. Accordingly, in view of ourfindingthat the settlement agreement was notbreached, we shall order that Case 25-RC-3555 beprocessed pursuant to our outstanding Decision,Order, and Direction of Third Election of July 9,1968.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.IT IS HEREBY'FURTHERORDEREDthat the settlementagreement in Cases 25-CA-2877 and 25-RC-3555be, and hereby is, reinstated.IT IS HEREBY FURTHER ORDEREDthat the'RegionalDirector for Region 25 shall take the action setforth in our Decision, Order, and Direction of ThirdElection dated July 9, 1968.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHORACE A. RUCKEL, Trial Examiner: On July 11, 1967,International Union of District 50, United Mine Workersof America, herein called the Union, filed an unfair laborpracticecharge(Case25-CA-2877)againstCentralManufacturing, herein called the Respondent,allegingviolation of Section 8(a)(3) and, derivatively, 8(a)(1) of theNational Labor Relations Act, herein called the Act, bydischarging FloydMorrow and Joseph McCord becauseof their activity in behalf of the Union. On the same datetheUnion filed a petition in Case 25-RC-3555. Pursuantto the charge the General Counsel of the National LaborRelations Board, herein called the Board, through theRegional Director for Region 25 (Indianapolis,Indiana)filedacomplaint of unfair labor practices againstRespondent dated August 31, 1967. Respondent filed ananswer denying the commission of unfair labor practices.A hearing was held before me on November 2 and 3,1967,atwhich all parties were represented.At theconclusion of the General Counsel's case in chief, onmotion of the Respondent the hearing was recessed untilNovember 13, and then until January 29, 1968.On September 15, 1967, a consent election was heldpursuant to the Union's petition in Case 25-RC-3555,which the Union lost. The Union filed three objections to178 NLRB No. 52 CENTRAL MANUFACTURING CO., INC.the election. The Regional Director directed a hearing onone of them and dismissed the others. Also, theRegionalDirector reserved a determination of challenges to ballotscast by Floyd Morrow and Joseph McCord, named as8(a)(3)'s in Case 25-CA-2877.The hearing before me resumed on January 29, 1968, atwhich the parties entered into a settlement agreement,which included a stipulation to set aside the election andhold a second one The hearing was recessed indefinitelypendingnotificationfrom the Regional Director ofcompliance with the settlement agreementThe second election was held on April 10 which theUnion again lost, by a vote of 26 to 15. Again the Unionfiledobjections,one of which the Regional DirectorsustainedOn July 9 the Board, on the RegionalDirector's recommendation, set aside the election, towhich the Respondent took no exceptions, and the Boardon July 9 directed that a third election be held Thiselection, in fact, was never held.On April 15, upon being apprised of the result of theelectionofApril 10, the Union filed a new charge(25-CA-3107)The complaint in this case was issued onOctober 31, 1968, alleging for the first time a failure ofRespondent to bargain with the Union in violation ofSection 8(a)(5) of the Act On November 15, the GeneralCounsel moved the Trial Examiner for leave to amend thecomplaint in Case 25-CA-2877, to reopen the recordtherein, and to consolidate CA-2877 with CA-3107. Themotion was granted. On October 31 the Regional Directorwithdrew approval of the settlement stipulation enteredinto in CA-2877 the previous January 29, 1968. When thehearing resumedbefore me on January 13, 1969, I grantedamotion to consolidate RC-3555 with CA-2877, asamended, and with CA-3107, and the issues were litigatedtogetherI.THE BUSINESS OF THE RESPONDENTRespondent, Central Manufacturing Company, Inc., isan Indianacorporationmaintainingitsprincipal officeand place of business at Parker, Indiana, where it isengaged in the manufacture, sale, and distribution ofautomotive parts and related productsDuring the yearprior to the issuance of the complaint herein, Respondentin the conduct of its operations purchased and delivered toits plant goods and materials valued at more than $50,000which were transferred to its plant directly from Statesother than the State of Indiana. During the same periodRespondentmanufactured, sold, and distributed at itsplant products valued at more than $50,000 which wereshipped from said plant to States other than the State ofIndianaThe complaint alleges and Respondent's answeradmits that Respondent is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.iI.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of District 50, UnitedMineWorkers of America, is a labor organization admittingemployees of Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. The Union'sOrganizing Campaign and theDischargeof Floyd Morrowand JoeMcCord''Pursuant to the settlement agreement entered into on January 29, 1968,1.The campaign329Morrow came to work in January, 1967 for theRespondent, as a dye setter and setup man. Previous tothis he had been employed for approximately 3 years byPierce-Governor Company, a nearby plant, of which theRespondent is a wholly owned subsidiary. McCord beganwork for Respondent on May 10, 1967, as a truckdriver.BothMorrow and McCord were discharged on July 8undercircumstanceshereinafterrelated.Unionorganization of Respondent's employees began on June26, 1967, when Jake Haffner, the Union's Internationalrepresentative, atMorrow's invitation called at his homeand left a number of union application cards with him.During the next few days Morrow obtained at the plant,before and after work and during break periods, thesignatures of 20 employees to these cards, and McCordthe signatures on three cards. No one else solicitedsignaturesThefirstmeetingoftheUnion forRespondent's employees took place on July 6, and at thismeetingMorrow and McCord turned over the signedapplication cards to Haffner.Roy Knotts was a supervisor on the payroll ofPierce-Governor who worked in Respondent's plant assupervisor of the punch press divisionHe was Morrow'simmediate supervisor, under the general foremanship ofLeeMills.Morrow and Knotts were on friendly termsdatingback to the former's own employment atPierce-Governor. A few days before the union meeting onJuly 6, Knotts had dinner at Morrow's home. AccordingtoMorrow, there was some discussion of the Unionduring which Knotts cautioned him not to distribute cardson companytime.Knotts denied while testifying that theUnion was mentioned on this occasion. I credit Morrow'stestimony in this respect 22.TheDischarge of Morrow and McCordOn Friday, July 8, at the morning break period,Morrow asked and was granted leave by Mills to go hometo pick up his family and visit Morrow's mother, whoMorrow said was ill. On the same day, shortly beforenoon,Mills approached McCord while he was working onawasher and told him that Ethel Brown, secretary toCharles Nearing, Respondent's president, wanted him tocome to the office and pick up his paycheck. Morrowexpressed surprise, remindingMills that the employeeshad been paid the day before, and asked him what wasup.Mills replied that he did not know.McCord asked Brown why he was being paid andBrown said that "somebody said you were drinking."When McCord protested that he had not been drinking,Brown saidthat he would have to talk to Nearing, whowas not at the plant, and she gave him his paycheck AsMcCord was leaving the plant another employee told himthat a final paycheck had also been mailed to Morrow, soMcCord went to Morrow's home and informed him, andthe two went to the plant to see Nearing. Nearing,FloydMorrow and Joe McCord were paid a total of $4,654 in backpay,without reinstatement.When the settlement agreement was rescined by theRegional Director on the ground that it had been violated by Respondentin respect of its undertaking not to interfere with an agreed upon election,and the hearing resumed, not only did Respondent proceed with thepresentation of its defense to the 8(a)(3) violation,but the General CounselrecalledMorrow and McCord for further questioning Both the parties andthe Trial Examiner treated the proceeding as beingde novoThis evidence is offered merely as going to show Respondent'sknowledge of Morrow's activity in the Union 330DECISIONS OF NATIONALLABOR RELATIONS BOARDhowever, had not returned to his office Brown confirmedto them the fact of their discharge, but gave them noreason for itNearing admitted while testifying that hegaveMorrow and McCord no reason for dischargingthem, nor is not controverted that Mills, their foreman,did not At the hearing, Nearing testified that his decisionto discharge was based upon Brown's report to him thatcertain women employees had reported to her that one orboth of the two employees had been "drinking on thejob" Nearing testified that "they work around punchpresses and-no one has any business drinking intoxicatingbeverages, working around a punch press " Nearing, whenasked, admitted however that McCord was a truckdriver,work which had nothing to do with a punch pressNearing further conceded that neither Mills nor any othersupervisor had complained that Morrow or McCord hadbeen drinking on the job. Nor is it contended that Brownhad seen either of the discharged employees drinking onthe job, or under the influence of liquor, or that she hadso reported to Nearing Brown herself was not called as awitnessNearing testified that the only employee who talked tohim personally about either Morrow or McCord, wasCynthia DeHart when she signed a "statement" to theeffect that Morrow had invited her "to join him in a drinkof alcoholic beverages" while they were both working.Nearing was uncertain as to the date of the event. Firstplacing it as around June 16, then June 23, he then statedthat it "all happened after that. I can't tell you that it wasthat day or two or three days after that or when it was. Itwas all after June 23 "Nearing'stestimonywasbothnebulousandcontradictory.He had great difficulty in recalling dates,which I believe due in large part to the fact that he had nopersonal knowledge of Morrow's and McCord's conductin the plant, and relied on accounts from employees asthey were filtered through Brown who, herself, professedtoNearing no personal knowledge and did not testifyMills,who,was called, had no first hand information tocontribute.NordidKnotts,Morrow's immediatesupervisor, who was on his vacation at the time, and wascalled back by Nearing who told him he had dischargedMorrow and McCord and needed him at the plant. Knottstestified that he said nothing to Nearing about McCord'sdrinking until he was called back from his vacation andtold that the two employees were discharged. He then,according to his testimony, told Nearing that he had seena bottle in McCord's lunch pail at some unspecifiedprevious time. Later, he contradicted himself and statedthat he reported the event to Nearing prior to McCord'sdischarge. His testimony on direct' was as followsTHE WITNESS I told him-it was right after I cameback from my vacation, I told Mr. Nearing he told methat he let Joe and Floyd go and I told him then thatthere was a bottle, that I caught Joe back there with abottle in his lunch bucket.TRIAL EXAMINER- But you didn't report it to him-Nearing until after they were discharged9A No. Well, that is true.Q. You saw the bottle before?A. That is right. I saw the bottleQ My question is, did you report it to Mr Nearingbefore or after they were discharged?'He was called as a witness by the General CounselA. After they were discharged.Knotts described the contents of the bottle in McCord'slunch box as colorless He did not describe the bottle as aliquor bottle, but "a little round bottle, something similarto an olive bottle "Therewas no evidence adduced that Morrow orMcCord had been drinking on the job, the reasonadvanced for Morrow's discharge. Cynthia DeHart who,after the discharges signed a statement for Nearing,testified in the following idiom to an encounter withMorrow in the plant-Q After you had been there about a half an hour onJune 22, 1967, would you tell the Trial Examiner what,if anything, occurred between you and Floyd Morrow?A Yes, uh huh.-He had come through there and hehad a bottle of orange pop and it smelled goodTRIALEXAMiNER. A bottle of what?THE WITNESS- Orange pop So he asked me, I said,"That's either an awful strong drink or pretty goodaftershave you're wearing," and he said, "Here." andletme have a drink, and it was-I mean, at seven-thirtyin the morning it's kinda -ugh.Q. (By Mr. Strutz) What did it taste like?A. It tasted like orange pop and whiskeyQ What did you do after you tasted the orange popand whiskey9A.Gave it back to him, and dust-you know, atseven-thirty in the morning, it's kinda- yuk.On the following day, according to DeHart's furthertestimony, after she had started to work Morrow andMcCord came through the plant with a bottle "betweenthem" and offered her a drinkQ You didn't drink from that bottle, did you9A Yeah.Q. Did you see them drinking from thatA Yes, I did.-We all drank out of the same bottle.Q It was fairly common practice for everyone togather around and drink out of it?A. Oh, usually-when you work with somebody eighthours a say, you're usually-you know, they're usuallynot into anything you're not . . It wasn't thegeneralpractice, but when he offered it I thought, you know,maybe he was, you know, he didn't have anything in it,but I was kinda shocked to find out it did.DeHart's shock is not entirely understandable in viewof her further testimony that she not infrequently smelledalcoholon the breath of other employees, and heradmission that she herself had "been known to stop andget a beer myself before I go in, one or two," or in lightof her testimony that the previous December the witness,her husband, and a friend brought two bottles of liquorinto the plant and drank while working until the foremansaid they had better wait until the supper break. Theneveryone drank,includingthe foreman and his wifeDeHart's testimony that Morrow or McCord' offeredher a drink on the second of two successive days, and thatallthreedrank, seems in conflict with her furthertestimony that she did not see Morrow, at least, drink:TRIAL,EXAMiNER: Orange ade and whiskey9-Was thatit?THEWITNESS' -But t don'tknow that he wasdrinking. He just might have used it`The witness' pronouns seem interchangeable so it is difficult at times tosay to whom she is referring. CENTRAL MANUFACTURING CO.. INC.Q. He. might have been bathing in it'?A. Just the one day is the only day I can say he did,he was drinking because I tasted it that day.TRIALFxAytINER: What day was that?Tiir.WITNESS: That was the previous day.As shown by the witness' testimony as to the previousday, quoted first above, although she drank the mixture oforange ade and whiskey, she made no mention of Morrowor McCord having done so.According to DeHart's further testimony Nearingcalled her to the office while she was working. "right afterJuly 4th," and asked her to sign a statement concerningMorrow's drinking, which she did. She testified as followsas to Nearing's stated reason for asking her for astatement'"Well, I needed- I needed an excuse for I iring them,"and then he caught himself, and he said "Well, what Imean was, I have to have a reason. I have to provide areasonfortheUnion"ortheInternationalorsomething.DeHart admitted that at the time she left Respondent'semploy she told another employee that she would do whatshe could to keep Morrow from coming back to work Onredirectexamination,when Respondent endeavored toshow that one reason for her leaving was the conduct ofMorrow and McCord, she testified as follows:Q. Do you recall telling Patty that you left that workbecauseyou didn't want to work around Floyd[Morrow] and Joe [McCord] who were a couple ofdrunks?A. I told everyone that the day I left.Q. That is why you quit your job9TRIAL RAMiNER You told them what?TilEWITNESS: That I didn't have to work around abunch of drunksDeHart's own uncontradicted testimony, when asked byRespondent's counsel when she finally quit work, was thatitwas on September 27. 1967, andI so find.Morrow andMcCord had been discharged the previous July 8Obviously DeHart had no reference to them as among thebunch of drunks she referred to.Indeedtherecordconveys the impression thatRespondent was permissive when it came to drinking bythe employees It is not disputed that one of the femaleemployees was escorted home when she appeared drunk atwork, and that she was not disciplined DeHart's owntestimony speaks for itself. But so far as Morrow isconcerned there is no evidence apart from the testimonyof DeHart, which is contradictory. that he ever drankwhile at work.' As to McCord. there is no evidence of thiswhatever.BothMorrow and McCord denied that they had everdrunk liquor on the job, or brought liquor into the plant.As to the bottle which McCord admittedly had in hislunchbasket, he stated that it contained only water towash down some pills his doctor had given him for his'Barbara Huffman tesulied.however, that on several occasions Morrow,who seemsto havedirected her work in minor respects,would on someoccasions curse her for not performing it properly, or "when passingthrough the department would threaten imel with his fist" nlihough, "hisconduct was always real nice."and "we got alongverswell-he has anawful temper if something does not go hisway--.,nd he would just get somad." On one occasion Huffman reported Morrow's language to Knottswho assured her Morrow would not hurt her. She slated that she did notsay anything about Morrow to Nearing until after Morrow had beendischargedHuffman,although she gave it as her opinion that on theoccasions she testified to Morrow had liquor on his breath,or had beendrinking, does not state that she actually saw him drinking on the job331throatBoth employees testified without contradiction thatthey had never been warned or reprimanded for drinkingon the job or in the plantConclusions as to the Dischargesitisclear fromthisrecord that Nearing dischargedMorrow and McCord, the only active proponents of theUnion, on July 8, 2 days alter the first meeting of theUnion. That this was cause and effect, and not sheercoincidence, is supported by the manner in which thedischarges were effectuated. JNeither employee was givenany reason for his sudden termination, although bothsought this information from Nearing, and in his absencefromNearing's secretary, Brown, who merely referredthem to Nearing, who was not available. Neither Mills.thegeneral foreman, or Knotts,Morrow's immediatesupervisor, advanced any reason to the two employees.There is in fact no evidence that either Knotts or Millswas consulted concerning the discharges. Knotts was onhis vacation at the time, and was recalled to help out atthe plant.Not only did Nearing not give the dischargees anyreasonfordischarging them, he had no first handknowledge of any drinking on the job. All the informationhe had was derived from Brown who obtained it fromother employeesBrownherself did not testify. DeHart,Huffman and Knotts, the only persons who spoke toNearing himself about Morrow and McCord, did so aftertheir discharge. Even in the hearsay reports as they werefiltered through Brown to Nearing, there is an absence ofdistinction made between drinking on the job, being underthe influence of alcohol. or having the smell of liquor onthe breath, due to drinking just before coming to work, asHuffman herself admitted she did on occasionMorrowalso stated that before reporting to work he tended hislivestock and occasionally fortified himself with a drink.Most of the rumors Nearing testified about came to hisattention during a period beginning about June 23. justbefore or at the time that Morrow and McCord begantheir solicitation for the Union. No complaint was madeas to the conduct of Morrow and McCord by either MillsorKnotts, their supervisors.Nearing conducted noinvestigation of any kind, not even inquiring of the twoemployees concerned as to the truth of the reports as tothem, nor of Mills or Knotts. These circumstances, plusthe longstanding permissiveness of the Respondent towarddrinking in and around the plant, whether or not whileactually performing work, lead me to eonclildc that it wasthe activity of Morrow and McCord in organizing theemployees into theUnionwhichdeterminedtheRespondent to discharge them. Nearing admitted that noother employees had ever been discharged for the reasonassigned here.Iconclude and find that Morrow and McCord weredischarged by Respondent for their activity in the Unionand not for legitimate businessreasons, inviolation ofSection 8(a)(3) and (1) of the ActB.The Alleged Refusal To Bargain1The appropriate unitItisconceded that all regular full and part-timeproduction and maintenance employees of RespondentemployedatitsParker,Indiana,plantincludingtruckdrivcrs and janitors, exclusive of all office clericalemployees, seasonal and/or casual employees, and all 332CENTRAL MANUFACTURING CO., INC.professional employees, guards, and all supervisors asdefined in the Act constitute a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act The record shows that on July 27,1967. there were 44 employees in the unit exclusive ofMorrow and McCord Since I have found that these twoemployees were discriminatorily discharged on July 8, thetotal number in the unit was 46. Since then the number inthe unit has fluctuated between 37 and 50. Some of theoriginal signers subsequently left Respondent's employ.2 TheUnion's majority within the appropriate unitIt is conceded that as of July 27, 1967, when it iscontendedRespondent first refused to bargain, 28employees had signed union application cards, includingthose ofMorrow and McCord. Respondent does notquestion the authenticity of any of the signatures to thesecards. Since July 27, 1967, 17 others signed cards, 10 ofthese as late as the last week in March 1968, during arevival of card signing previous to the election of April 10,1968The dates on which the complaint alleges that theRespondent refused to bargain are July 27. and August 15and 22, 1967. On these days, and continuing thereafter, itis said that the Union had the signed cards of a majorityin the appropriate unit. As has been stated, neither in thecharge in the first case (CA-2877), nor in the complaint,issued on August 31, 1967, was a claim of majority madeor a violation of Section 8(a)(5) alleged. On the contrary,theUnion decided to request an election to establish itsmajority, and an election was held on September 15, 1967.The Union lost by a vote of 20 to 18, with 3 challenges,two of which, Morrow and McCord, I find were properlywithin the unit as employees discriminatorily discharged.The hearing in Case CA-2877 was held on November 2and 3, 1967, and adjourned to January 29, 1968. In theinterim, on November 24, the Regional Director issued hisReport on Challenges and Objections to Election, in whichitwas recommended that one of the Union's objections,identicalwith the alleged 8(a)(1) violation alleged in thecomplaint case, be resolved in the consolidated complaintand representation proceeding, and the Board so ordered.At the resumed hearing on January 29, 1968, thepartiesentered into a settlement agreement, whichincludeda stipulation to set aside the results of theelectionof September 15, and to hold another, theRespondent not to interfere with it. The hearing wasadjourned indefinitely pending notification to the TrialExaminer of compliance with the settlement agreementThe second election took place on April 10, 1968, andthe Unionagainlost, this time by a vote of 26 to 15. OnApril 15 the charge in CA-3107 was filed. The RegionalDirector's report on challenges and Objections to thissecond election issued on June 21. All objections but onewere dismissed, and it was recommended that a thirdelection be held. It has not been held to date. Again,Respondent interposed no objections to the electionAftera substantialinterval. to wit on October 31, 1968, theRegional Office issued the complaint in Case CA-3107,based upon the charge filed the previous April 15. On thesame date the Regional Director withdrew his approval ofthe settlement agreement in CA-2877, and set it aside. Healso set aside the second election. On November 15, 1968.the Regional Director moved the Trial Examiner to grantanamendment to the complaint in CA-2877 toincorporatean allegation of refusal to bargain, inlanguage identical with the refusal to bargain allegation inthenew case.CA-3107.The conclusion is hardlyavoidable that this amendment was moved as insuranceagainst a finding that the charge in CA-3107, which wasfiledmore than 6 months after any of the dates of July27,August 15 and 22, 1967, was outside the 10(b) periodand barred by the Act's statute of limitations.' At least atimely chargeofsomekind,was still extant and mightsupportwhatever superstructure of 8(a)(5) or othersections of the Act might be erected on this foundation atany future time. On December 30 the Regional Directorwithdrew approval of the Stipulation to Set Aside theElection in RC-3555, so that the one unresolved objectionto the first election might be considered along with thetwo unfair labor practice complaints.3.The objectionto the election:allegedinterference,restraint,and coercionObjection 2 to the election of April 10, 1968, is thesame as the 8(a)(I) allegation of the complaint in CaseCA-3105, and is that Respondent during the week prior tothe election on April 10, polled employees as to whethertheywanted the existing profit-sharing and retirementplan amended.Respondent has for some years had such plan, and itprovides that employees shall have a certain vested sharein its profits, depending upon length of employment. If anemployee left Respondent's employ before having beenemployed 10 years, he would forfeit a certain percentageof the profits allocated to his account The uncontradicted,credited testimony of Donald F. Strutz, the Respondent'sattorney, is that sometime prior to the second electionheld on April 10. certain employees asked Respondent toamend the plan to permit them to withdraw the fundswhich had been fully vested in their accounts, withoutwaiting for retirement or termination of employment.Accordingly. a general meeting of employees was called atwhich the matter was discussed, and various employeesstated that they wished to have the plan amended so thattheir own vested funds might be withdrawn ' Strutz toldthe employees that he would study the matter to see whatcould be done. Later, apparently during the early part ofApril, the employees were informed at a second meetingthat the plan could be amended as suggested and that iftheywanted it so amended it would he done. Thosepresent voted unanimously for the amendment. Nearing,for the Respondent, on April 6 advised all employees byletter that the amendment had been effectuated. In thesame letter he spoke of good working conditions at itsplant and urged them to vote against the Union at theforthcoming election. These paragraphs of the letter wereof the typicalAmerican Tube Bendingvariety,andprivileged under Section 8(c) of the Act.Respondent's action in connection with the amendmentto its profit-sharing plan, and its letter of April 6, areadvanced as a reason for setting aside the election of April10,and as a refusal to bargain with the Union. Thismatter is not alleged in the complaint as independentinterference, restraint, and coercion in violation of Section'The General Counsel claims, however, a "continuing"refusal to bargainafterJuly 27, 1967 1 findthis theory untenable In any event I findhereinafter that there was no refusal to bargainon July 27.'One or twoemployees asked why the employees at Pierce-Governor atAnderson, Indiana, the parent company or Respondent, could notwithdraw their money from that company's retirement plan, and Strutzreplied that the Uniontherewould not meet to discussthematterTherecord shows that Pierce-Governor had recognized the Union and enteredinto a contract with it CENTRAL MANUFACTURING CO., INC.3338(a)(1) of the Act.Ifind the statements of Strutz at the above-describedmeetings and the amendment in question as insubstantialas affecting the result of the election. 1 shall recommendthat the objection to the election he overruled. By thesame token I find that Respondent did not violate theterms of the settlement stipulation entered into on January29, 1968. by which it agreed not to interfere with thesecond election -that of April 10, 1968.As to whether Respondent's amendment to itsprof it-sharing-retirement plan,made without consultingtheUnion, constitutes a failure to bargain collectively inviolationof Section 8(a)(5) of the Act, depends uponwhether the Union represented the employees in the unitfound above to be appropriate, and whether a claim of amajority was ever made and recognition askedIt has been found that there were 46 employees in theunit as of July 27, 1967. Prior to that date 28 employeeshad signed union authorization cards.The Union, havinglost two elections, now relies upon these cards, all but 10of which were signed prior to July 27, 1967, or 9 monthsbefore the charge of failure to bargain was filed on April15, 1968, in Case CA-3107, and 15 months before thecomplaint issued on October 31. 1968. The remaining 10were executed in March 19681seeno purpose in deciding whether cards of thisvintage should, after two elections and various changes inthe size of the unit and the personnel within the unit,should now be relied upon in determining a majority inthe unit. I shall address myself to the question of whetheron July 27, and shortly thereafter, as the complaintalleges, theUnion claimed to have a majority of theemployees in the unit and requested Respondent torecognize it4.The alleged requests for recognitionOn July 27. 1967. Robert Davidson and Don Tobin fortheUnion, and President Nearing and Attorney DonaldStrutz for the Respondent, met at the Spencer hotel inMarian, Indiana, to discuss the details of the first consentelection eventually conducted on September 15, with oneRegis Trenda acting for the Board's Regional Director.The testimony of both Strutz and Davidson is that whilethey were waiting in the lobby for the appointment withTrenda they discussed an existing labor dispute andpending layoff at the plant of Pierce-Governor company, acompany also represented by Strutz. Davidson's testimonyisthatduring the discussion of the Pierce-Governorsituationhe said to Strutz, with respect to CentralManufacturing Company. "Why in the world don't yourecognizeusand lets get on with negotiating thecontract." to which Strutz replied that the company wouldnot permit it. Strutz's testimony is that Davidson calledhim aside to ask him about the Pierce-Governor situationand he replied that there had been no change in thatcompany's attitude toward recognition. Strutz denied thatthe Respondent was mentioned during this aside. I creditStrutz's denial.Shortly following this conversation the two men, withNearing, went upstairs to the meeting with Trcnda anddiscussed the date and other details of the stipulatedelection at Respondent's plantAccording to Davidson,during this discussion he said at one point to Strutz,"Don, why don't you and Charlie [Nearing] recognize usbecause you know we've got the people signed up andwe're going to win," to which Strutz replied that theRespondent wanted an election. Tobin, while testifving,supportedDavidson's testimony on this point. Strutzadmitted that Davidson used the words above quoted,excepting that he denied that Davidson made anyreference at all to having a majority, and characterizedwhat Davidson otherwise said about recognition as said injest:Just before we agreed on the date, Bob Davidsonsaid in a ver, very joking way, "Don, you can saveyourself, the' company and us a lot of trouble byrecognizing us."And I laughed and Charley Nearing laughed and theBoard agent laughed, and Don robin and BobDavidson thought it was a very good joke. and heroared.This was the only reference to recognition that heever-that I ever heard from Bob Davidson or MrHaffner or Mr Tobin or any representative of theUnion ..Itwas taken as a joke by all of usItwasmade in a joking manner, and he made norepresentation as to a majority status.The next meeting of the parties, this time includingJacobHaffner.an international representative of theUnion, but excluding Tobin, took place on August 15 atStrutz'soffice.According to Strutz and Haffner theprincipalpurpose of the meeting was to discuss thesituation at Pierce-Governor where some employees hadgone on an unauthorized strike on August 4 Thetestimony of both Strutz and Haffner is that, at therequest of Davidson, Leroy Bradnick, vice president ofPierce-Governor, was presentThe testimony of' all the witnesses is that thePierce-Governor dispute was discussed in some detail, andthat this was the purpose of the meeting (hence thepresenceofBradnick,who had no connection withRespondent). But the testimony of Haffner is that afterthe parties had finished with the Pierce-Governor matter,Strutz asked him how things were going at CentralManufacturing,andHaffner,according to his owntestimony. replied that they were going along well andthat "I thought the Company should recognize us," towhichStrutz rejoined in effect that the Respondentwanted an election Davidson's testimony supports that ofHaffner and embroiders it by saying that Haffner added:"and then we won't have all these goings on that weunderstand is going on down there." When this meetingbroke up another was arranged for August 22, apparentlyat the Chanticleer restaurant at Upland, Indiana, near thePierce-Governor plant.At the meeting were Strutz, Bradnick and Davidson,and it is not controverted that this meeting, too, was forthe purpose of discussing the Pierce-Governor threatenedlayoffsand threatened strikeAgain,HaffnerandDavidson testified that while the men were eating Strutzasked how things were coming at Respondent's plant,and Haffner said quite well but he thought Respondentshould recognize the Union, and that the Union had 33 or34 signed cards, and that Strutz said as he had a weekpreviously that Respondent wanted an election.StrutzandBradnickbothdeniedthatCentralManufacturing was mentioned at this meeting.ConclusionsAs has been stated, the complaint alleges a refusal torecognize and/or bargain on July 27, August 15 and 22,1967, the dates of the meetings described above. I amconvinced that on neither of these occasions, except onJuly 27, did the Union request the Respondent to 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognize it as the collective-bargaining agent of itsemployeesin the unitfound to be appropriate. As to therequestmade, if such it was, on July 27, 1 credit thetestimony of Strutz" that this was made jokingly. TheBoard held inJ J. Newberry Company,153NLRB1526, that a union's casual suggestion to an employer'sattorney, during a break in a preelection conference, thatthe employer could avoid an election by recognizing theUnion on the basis of a card check, did not constitute a"clear and unequivocalrequestto bargain," and that therejection of the suggestion was not an unlawful refusal tobargain.It should be born in mind as to the meetings on August15 and 22, 1967, that they were called for the purpose ofdiscussing the events at Pierce-Governor where the Unionwas also asking for recognition and the employees were,orhad been, on a wildcat strike. The onlymeetingarranged for the purpose of discussing the situation atRespondent's plant was the first meeting, on July 27, witha representative of the Board. Admittedly this was for thepurpose ofarrangingfor a consent election, pursuant tothe Union's petition, which the Respondent readily agreedto.This was the course decided upon by the Union ratherthan to rely upon cards. Only after the Union lost twoelections did it decide to attempt to obtain recognitionbased upon authorization cards, all but 10 of them 9months old.'As to the meetings on August 15 and 22, 1 credit thetestimonyofStrutzandBradnickthatCentralManufacturing was not discussed, and that no request wasmade to bargain, even in jest. Even as to the Union'sclaim of a request to bargain on July 27, 1967, 1 notedthatDavidson's own testimony did not go so far as toclaim that a majority of the employees had designated theUnion, but said only that "we've got the people signed upand we're goingto win [the election]," without saying howmany people. Neither did any representative of the Union,even if their testimony were cridited, claim unequivocallyat the meetings of August 15 and 22, that the Union hadamajority at CentralManufacturing as apart fromPierce-Governor.Norwereanycardsofferedforexamination by Respondent.I find that atno timedid the Union request recognitionof the Respondent, or to bargain with Respondent. 1 shallrecommend that the consolidated complaint be dismissedinsofar as it alleges that Respondent refused to bargainwith the Union in violation of Section 8(a)(5) of the Act 10'At the time ofthe hearing on January 13, 1969, Trenda,who was theBoard s representative present, was a regular student attending NotreDame University Upon the request of the Respondent's officials I issued asubpena totestilyUponthe instructions of the General Counsel and theRegional Director,Trenda refused to respond to the subpoena on theground, as stated by counsel,that he was an "employee,"of the Board,although it was not stated nor does it otherwise appear that he has doneany work for the Board since his temporary employment in the summer of1967On motion I revoked the subpoena,although I am not satisfied as tothe representations made as to the temporary nature of his work, or as tothe applicability of Sec 102 118 of the Board'sRules and Regulations,which was invoked to exempt Trends from testifying'SeeThe Goodyear Tire and Rubber Company,174 NLRB No 167,where the Board held that there was no basis for presuming that the cardmajority existing at the beginning of the 10(b) period continued over a6-month period beyond that date"Although I have grave doubts that the complaintinCase CA-3107,which for the first time alleged an 8(a)(5) violation,was issued pursuant toa valid charge filed withinthe 10(b)period, and also doubt that theamendment to the complaintinCA-2877,similarly alleging a violation ofSec 8(a)(5), is not barred by the 6-month statue of limitation, I make nofinding in this respect It is dispositive of this case that there was norequest by the Union for recognition or to bargainIV. THE LFFFC7 OF THE UNFAIRLABORPRACTICES UPONCOMMFRCFThe activitiesof Respondent set forth in section 111,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructingcommerce andthe free flow thereof.V THL REMEDY1havefoundthatRespondentdiscriminatorilydischargedFloydMorrow and Joseph McCord inviolation of the Act. Ordinarily this would warrant therecommendation thatRespondent cease and desisttherefrom and offer them reinstatement to their former orsubstantially equivalent employment, with backpay. Inview of the fact that the settlement stipulation between theRegional Office of the Board and the Union provided onlyfor the payment of a sum of money to the dischargeeswithout reinstatement, and that the Respondent has longsincecompliedwith this provision of the settlementagreement, it would be redundant to recommend that ittake this action. I have further found the Respondent didnot engage in the other unfair labor practices alleged inthe complaint, or interfere with the election conducted onApril 10, 1968 1 shall recommend that the complaint bedismissed as to such other alleged unfair labor practices,and that the Union's Objection 2 to the conduct of theelection in Case 25-RC-3555 be overruled.Since it does not appear in this record that thesettlement agreement pertaining to Morrow and McCordprovided for the posting of notices, and since I have foundthat the Respondent has not violated this agreement, Ishall not recommend the posting of the customary Noticeto employeesCONCLLSiONS OF LAW1.Respondent Central Manufacturing Company, Inc. isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.InternationalUnion of District 50, United MineWorkers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily discharging Floyd Morrow andJosephMcCord as found above, Respondent engaged inan unfair labor practice within the meaning of Section8(a)(3) and Section 2(6) and (7) of the Act.4.All regular full and part-time production andmaintenance employees employed at the Respondent'sParker, Indiana, plant, including truckdrivers and janitors,exclusive of all office clerical employees, seasonal and/orcasual employees, and all professional employees, guardsand all supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargainingwithing the meaning of Section 9(b) of the Act.5.Respondent has not, by refusing to recognize orbargain with the Union, violated Section 8(a)(5) or (I) ofthe Act.6.Respondent has not engaged in the unfair laborpractices,additionallyallegedinthecomplaint, inviolation of Section 8(a)(l) of the Act. CENTRAL MANUFACTURING CO., INC.335RECOMMENDED ORDERinsofaras it alleges the commission of unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofUpon the basis of the foregoing findings of fact andthe Act, and that the Union's Objection 2 to the electionconclusions of law, and upon the entire record in this case,of April 10, 1968, be overruled.I recommend that the consolidated complaint be dismissed